 

MARKETING AND CONSULTING AGREEMENT

 

This Marketing and Consulting Agreement (this “Agreement”) is made and entered
into as of the 3rd Day of January, 2012, (Effective Date) by Prescription
Corporation of America (“PCA”), a New Jersey corporation with a mailing address
of 66 Ford Road Suite 230, Denville, New Jersey 07834 and Otis Fund with a
mailing address of 36 Stonewall Drive Livingston, NJ 07039 referred to as
(“Consultants”);

 

WHEREBY each party may be referred to as a “Party” or collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, PCA is a pharmacy offering mail order and central fill programs to
employers including school districts and has Pharmacy Benefit Manager (“PBM”)
services encompassing all aspects of a pharmacy delivery system (the “Work
Product”); and

 

WHEREAS, Consultants and/or their agents or associates have made contacts with
individuals and entities, and may continue to do so in order to assist in
selling the Work Product nationwide (the “Project”); and Consultant desires to
perform marketing and consulting services for PCA. Consultant will assist PCA in
securing a business relationship by providing leads and/or introductions to PCA
to representatives of potential customers. Consultant shall, from time to time,
fax lists of potential customers it desires to pursue. PCA, at its election,
shall direct Consultant in writing, within five working days if it elects to
instruct Consultant to not pursue a potential client on such list. All approved
clients shall be listed in Appendix A; and, in addition, the Consultant will
provide consulting services for strategic marketing, new business development,
debt and equity raising, geographic expansion, vertical integration, growth and
penetration; and

 

WHEREAS, the Parties have entered into discussions and disclosed certain
business contacts and information to each other and each Party desires from time
to time to enter into further discussions and/or disclose further business
contacts or information with the others to further their collective goal to
increase sales of the Work Product; and

 

WHEREAS, each Party has made its disclosures and discussions with the
understanding that the information and business contacts were being disclosed
subject to certain confidentiality and non-circumvention terms, and the Parties
wish to formalize that understanding with respect to all such past disclosures
and to all future disclosures and to clarify their understanding concerning
compensation, fees and the conduct of their activities; and

 

WHEREAS, PCA desires to utilize the Consultants’ services to promote and
distribute the Work Product throughout the nation;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Parties hereby agree and state as follows:

 

 

 

  

Article One

 

SCOPE OF AGREEMENT

 

The purpose of this Agreement is to facilitate the sale of the Work Product by
PCA to customers, and to restrict the confidentiality of this information to the
Parties and their necessary agents, and to prevent circumvention of any of the
Parties to protect all the Parties’ interests and contemplated expectations, and
to establish a revenue pool to be divided amongst Consultants and their
designees in the manner set forth herein.

 

Article Two

 

ENGAGEMENT FOR SERVICES

 

2.1The Consultants are free to contract with other vendors to market their
products and services. PCA also reserves the right to engage in direct
solicitations itself of its own Work Product as it becomes available to both
existing and new customers, as well as other providers (Insurance Companies,
TPAs, Consultants, Brokers, etc.).

 

2.2PCA hereby agrees to provide the Work Product

 

(i)on a private label basis to the Consultant,

 

(ii)provide all necessary sales support and marketing materials; and

 

(iii)fulfill its responsibilities as outlined in this Agreement.

 

2.3The Consultants agree to perform the services and fulfill their
responsibilities, as outlined in this Agreement.

 

Article Three

 

TERMINATION OF AGREEMENT

 

3.1This Agreement shall commence on the Effective Date, be for a period of five
(5) years. Unless cancelled by the Company 90 days prior to expiration of the
agreement the agreement will automatically extend for an addition five (5) year
period.

 

3.2Any Party may terminate their participation in this Agreement immediately,
upon written notice to the other Parties,

 

2

 

 

(i)in the event of fraud, gross and willful misconduct, or abandonment on the
part of any Party;

 

(ii)if any Party is convicted of any felony related to its business
responsibilities;

 

(iii)in the event of material breach of any material obligation under this
Agreement, and after such breach remains uncured for a period of sixty (60) days
after written notice thereof from the other Parties, or if such breach requires
more than sixty (60) days to cure, and such cure is not commenced within sixty
(60) days after written notice thereof, and thereafter diligently pursued;

 

3.3In the event this Agreement is terminated, Consultants shall continue to
receive all compensation due them from PCA, for all existing clients with
effective dates prior to the termination of this agreement, in accordance with
ARTICLE FOUR, as long as:

 

(i)the existing clients retain the PCA product for the life of the client
contracts and shall include any and all subsequent extensions or automatic
renewals resulting from the initial term thereof,

 

(ii)the Consultants agree to fulfill all of their responsibilities with respect
to those existing clients, as outlined in this Agreement; and

 

(iii)the existing clients retain the PCA product and will follow the PCA
principals, regardless of changes in PCA’s operating status, company name,
structure change or sale of the company.

 

3.4Termination of the Agreement shall not relieve the parties of any obligations
arising prior to such termination or, which, under the terms of this Agreement,
continue after the termination, including without limitation Sections 4.1, 4.2,
4.3, 4.4 and any other terms and conditions pertaining to such fees or
compensation. In the event of termination by any party hereto, PCA and the
Consultants shall agree on the wording of any notices to be sent to any client,
if necessary and subject to the requirements of any Applicable Laws, concerning
any matter within the scope of this Agreement.

 

Article Four

 

COMPENSATION

 

4.1The Consultant will receive compensation costs as follows:

$30,000 per month for the first 12 months

$35,000 per month for the next 12

months $40,000 per month for the next 12 months

 

4.2Capitated or Fixed Cost Employer Plans (No Broker) - The Consultant will
receive a standard commission of six percent (6.0%) commission on capitated or
fixed cost business placed with PCA. This is the standard compensation which
will apply, unless a specific request is made by the Consultant to build in a
different amount, based on size of the group, client services provided by - the
Consultant and/or competitive pricing considerations.

 

4.3Capitated or Fixed Cost Employer Plans ( Broker) - The Consultant will pay
the Broker commission out of the six percent (6%) commission paid by PCA. PCA
maintains a policy of working with brokers.

 

3

 

 

4.4Consultant shall receive 2% on all sales related to strategic marketing
opportunities including Brown & Brown, Conner Strong, JH Cohn, TH Group and all
other groups brought to the Company during the term of the Agreement.

 

4.5Savings Card - The Consultant will be paid $1.00 per prescription for all
discount savings card business placed with PCA,

 

4.6Self Funded Employer Plans - The standard compensation built into a self
funded proposal is $.75 per prescription as marketing compensation. Each self
funded proposal will be developed with additional marketing compensation for the
Consultant and Broker (if applicable) based on bid specifications, services
required and details of the financial provisions applicable.

 

4.7Self Funded Fixed Claim Cost Plans - The standard compensation built into a
self fundedfixed claim cost proposal is $1.00 per prescription as marketing
compensation. Each self funded proposal will be developed with additional
marketing compensation for the Consultant and Broker (if applicable) based on
bid specifications, services required and details of the financial provisions
applicable.

 

4.8Capital raising and merger and acquisition fee: The Consultant shall be
entitled to a 5%fee for any debt or equity raised on behalf of the Company. The
Consultant shall receive a 5% fee on any merger of the Company initiated by the
Consultant. The value of the merger will include equity and debt assumption to
determine the value of the merger or acquisition.

 

4.9The Consultant will be entitled to all employee benefits of Senior Management
including stock options, bonus, profit sharing, insurance, and vacation.

 

Article Five

 

MISCELLANEOUS

 

5.1Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
contracts entered into therein, without reference to principles of choice of law
or conflicts of laws.

 

5.2Entire Agreement. The provisions, terms and conditions of this Agreement
represent the entire agreement between the parties in relation to the subject
matter hereof, and this Agreement supersedes any other agreement, understanding
or representation, verbal or otherwise, relative to the subject matter hereof,
between the parties prior to the time of execution of this Agreement. This
Agreement shall be binding upon the heirs, executors, administrators,
successors, permitted assigns or transferees of each Party and its shareholders,
if any. This Agreement may be amended only by a written instrument executed by
all of the Parties.

 

4

 

 

5.3Severability. If any clause, paragraph, term or provision of this Agreement
shall be held or declared void or otherwise unenforceable by any court or other
tribunal of competent jurisdiction, the same shall be deemed severed, and such
holding or declaration shall have no effect upon any other clause, paragraph,
term, or provision of this Agreement, and this Agreement shall otherwise
continue in and be given full force and effect.

 

5.4No Waiver. No delay or omission on the part of any party in exercising any
right under this Agreement shall operate as a waiver of any such right or of any
other right. Waiver on any one occasion shall not be construed as a bar to or
waiver of any such right or remedy on any future occasion.

 

5.5Independent Contractors. Except as expressly provided herein, it is the
express intention of the parties to be considered independent contractors and
that no partnership or joint venture shall be created as a result of this
Agreement, that none of the parties shall be the agent, legal representative,
franchisee or employee of another for any purpose whatsoever, and that no party
is granted any right or authority to assume or create any obligation for or on
behalf of, or in the name of, or in any way to bind another party. All parties
agree not to incur or contract any debt or obligation on behalf of any other
party or commit any act, make any representation or advertise in any manner,
which may adversely affect any right of another party or be detrimental to its
good name and reputation.

 

5.6Amendments. Except as expressly provided herein, this Agreement may be
amended or modified only by a written instrument executed by a duly authorized
representative of each party.

 

5.7Force Majeure. As used herein, “Force Majeure” means any Act of God, act of
civil or military authority, war, criminal act, fire, explosion, earthquake,
flood, weather condition, power failure, labor problem, accident, or any other
cause, beyond a party’s or its designee’s reasonable control. No failure or
omission in the performance of any obligation hereunder shall be deemed a breach
of this agreement or create any liability for damages if such failure arises
from a Force Majeure event; provided, however, that the party unable to perform
shall continue to exercise its best efforts to overcome the disability and find
an alternative or substitute for the performance of its obligations.

 

5.8Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together will constitute a single instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Between the following signatories:

 

 PCA:   CONSULTANTS:        By: /s/ Gary J. Sekulski   /s/ Vic Wexler   Gary J.
Sekulski   Otis Fund

 

5

